DETAILED ACTION

Claim Objections
Claims 8-11 are objected to because of the following informalities:  
Claims 8-11 recited inconsistent use of the terms “pro-spring” vs “prospring” and “anti-spring” vs “antispring”.  
Appropriate correction is required.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuneo (US Pub No 2014/0030120).
In regard to claim 8, Cuneo discloses an automotive variable mechanical lubricant pump (see Fig 1) for providing a pressurized lubricant for an internal combustion engine (see Abstract), the automotive variable mechanical lubricant pump comprising:
a control ring (12) configured to be shiftable in a control ring sifting direction between a maximum eccentricity position and a minimum eccentricity position (see Paragraphs 22 and 29), the control ring comprising an outer control ring circumference which comprises an effective anti-spring hydraulic surface and a pro-spring hydraulic surface (considered to be the “left” and “right” halves of the outer surface of ring 12 exposed to chamber in 15);
a pump rotor (13) comprising a plurality of slidable vanes which are configured to rotate in the control ring (Paragraph 0023: “rotor 13 which is provided with numerous radially slidable vanes 14, whereby the vanes 14 rotate inside the control ring 12”);
a control ring preload spring (28) configured to push the control ring into the maximum eccentricity position (Paragraph 0025: “pretensioned control chamber spring 28 inside the first pressure control chamber 25 exerts a pushing force to the first plunger 24”);
a hydraulic pilot chamber (23) configured to push the control ring into the minimum eccentricity position (Paragraph 0024: “second control chamber 23 opposite the first pressure control chamber 25”), the hydraulic pilot chamber being charged with a pump outlet pressure (Paragraph 0026: “lubricant discharge pressure at the pump outlet port 21 is transmitted to the second control chamber 23 via a pressure conduit 81”) or 
a hydraulic pressure control circuit (with control valve 60) configured to control the gallery pressure by directly regulating a pilot chamber pressure (Paragraph 0027: “pump outlet port 21 is also connected to an input pressure port 61 of a pressure control valve 60 by a conduit 82,88. The pressure control valve 60 keeps the outlet pressure at the pump outlet port 21 at a constant nominal pressure value independently of the rotational speed of the engine 70”);
a pump outlet for the pressurized lubricant (through 21); and
a dissymmetric hydraulic outlet chamber (in 15) which is arranged to surround a part of the outer control ring (12) circumference, the dissymmetric hydraulic outlet chamber being directly charged with the pump outlet pressure and being directly connected to the pump outlet (21) for the pressurized lubricant (see Fig 1), 
wherein,
the effective anti-spring hydraulic surface in the dissymmetric hydraulic outlet chamber is larger than the pro-spring hydraulic surface which counter acts the effective antispring hydraulic surface (as can be seen in Fig 1, plunger 24 being slightly “taller” (in the “towards the outlet” direction) than plunger 22, resulting in more surface area of ring 12 being exposed to the pressure of chamber 15 on the side above plunger 22).
In regard to claim 9, Cuneo discloses the pump of claim 8, further comprising:
an anti-spring hydraulic surface height arranged perpendicular to the control ring shifting direction (the height in the “towards the outlet” direction of ring 12 above plunger 22); and
a pro-spring hydraulic surface height arranged perpendicular to the control ring shifting direction (the height in the “towards the outlet” direction of ring 12 above plunger 24), wherein,
the anti-spring hydraulic surface height is larger than the pro-spring hydraulic surface height (as can be seen in Fig 1).
In regard to claim 12, Cuneo discloses the pump of claim 8, further comprising:
a hydraulic control circuit (see especially Fig 2) comprising a hydraulic control valve (60) which is configured to control the gallery pressure of the internal combustion engine by directly regulating the pilot chamber pressure (Paragraph 0027: “pump outlet port 21 is also connected to an input pressure port 61 of a pressure control valve 60 by a conduit 82,88. The pressure control valve 60 keeps the outlet pressure at the pump outlet port 21 at a constant nominal pressure value independently of the rotational speed of the engine 70” and Paragraph 0026: “the pump outlet port 21 is transmitted to the second control chamber 23 via a pressure conduit 81. The lubricant leaving the pump outlet port 21 is additionally conducted, via inlet port 26, to the first pressure control chamber 25 via conduits 82,87”), 
the hydraulic control valve (60) comprising an actual-pressure inlet (34) which is charged with the remote gallery pressure of the internal combustion engine (Paragraph 0033: “preload cylinder inlet 34 is connected to the pump outlet port 21”).
In regard to claim 15, Cuneo discloses the pump of claim 8, further comprising:
a hydraulic throttle (67) arranged upstream of the hydraulic pilot chamber (23) and downstream of a source of the pump outlet pressure (being in a path with a potentially reversible flow, can be considered upstream and downstream).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cuneo (US Pub No 2014/0030120).
In regard to claims 13 and 14, 
Cuneo discloses the pump of claim 8.
Cuneo does not positively disclose wherein the effective anti-spring hydraulic surface is at least 10% larger (or 20% larger) than the prospring hydraulic surface.
However, determining the exact desired difference in size of the two effective surfaces would easily be achieved through Routine Experimentation (MPEP 2144.05 II) and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at some optimal size difference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747